Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Claims 1-10 and 12-15 are pending in this application.
Claim Rejections - 35 USC § 112
Claims 1-6 and 8-10 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The definition of R0 still needs correction. R0 is now defined as being “hydrogen, halogen, hydroxyl, a lower alkyl or lower alkenyl each of which is capable of being inserted by heteroatoms selected from -OR6-, -SR6-, -SOR6-, -SO2R6- and -NR6-; -R6- is hydrogen, a lower alkyl, a cycloalkyl, a cycloalkyl lower alkyl, a lower alkenyl, a lower alkoxy, a aryl, an aryl lower alkyl, an aryloxy, an epoxy group, hydroxyl, an amino, and a phosphate group.” 
This definition is confusing and inconsistent. First, the groups that can have interruptions are only the alkyl and alkenyl groups. Thus, language, such as, “wherein the lower alkyl and lower alkyl may be optionally interrupted by a heteroatom selected from the group consisting of” 6-, -SR6-, -SOR6- and -SO2R6- should be properly rewritten taking valence requirements into account, as -O-, -S-, -S(O)- and -S(O)2- if interruption of the carbon chain is intended. The group R6 should only be present at -NR6-.
On the other hand, if Applicants intention is to have these groups as optional or required substituents on the alkyl or alkenyl, then appropriate claim language correction is required, such as, “wherein the lower alkyl and lower alkenyl are substituted by a substituent selected from the group consisting of -OR6, -SR6, -SOR6, -SO2R6 and -NR6.”
Applicants need to clarify whether the alkyl and alkenyl groups are necessarily substituted or interrupted (excluding unsubstituted or uninterrupted alkyl or alkenyl groups) or optionally substituted or interrupted. A clarification is required.
Appropriate correction of the claim language is still required.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




January 22, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624